Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 69-77, drawn to a system comprising a target protein and a bioluminescent reporter, wherein the bioluminescence reporter protein has an emission spectrum that encompasses a wavelength X and a fluorescent dye further comprising a complement polypeptide or peptide, classified in class C12N 11/14.
II. Claims 78-85, drawn to a method to detect a target/ligand interaction comprising incubating a fusion of a target protein and a reporter polypeptide in the presence and absence of a ligand to produce a test and a control sample respectively, treating said samples to cause target protein unfolding and measuring and comparing signal from the reporter polypeptide in said test and said control samples, classified in G01N 33/6845 
The inventions are independent or distinct, each from the other because:
Inventions I  and II are each related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of Group II may utilize a fusion protein made up of a target protein and a radioactive isotope with gel chromatography, which are totally different products than that of Group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention from Groups I-II to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
On 8/15/22, the examiner contacted applicant to request an oral election of an invention. In response, Mr. D. Staple elected Group I (claims 69-77) without traverse.
On 8/23/22, after being notified by the examiner about lack of support for “SEQ ID NO:440” in claim 1, applicant filed a supplemental preliminary amendment to correct the typo regarding SEQ ID NO:440 (see the preliminary amendment of 8/23/22). 
 	After numerous telephonic communications, both parties agreed to prepare the following Office action (see attached interview summary for details):
Claims 69-77 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 78-85, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action shown above (see also attached interview summary) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. D.W. staple on 8/30/22.
Examiner’s Amendment to claims:

Cancel claims 72 and 74-76.
Delete claims 73, 78-81 and substitute therefor the following:
 --- 73. 	The system of claim 69, wherein the system is a cell, a cell lysate, or a reaction mixture.
      78.	A method to detect an interaction between a ligand and a target protein, comprising the steps of: 
(a)	incubating the system of claim 69 with a substrate for the bioluminescent complex:
(i)	in the presence of the ligand to produce a test sample, and 
(ii) 	in the absence of the ligand, to produce a control sample; 
(b) 	treating said test and control samples under conditions that cause the target protein to partially unfold; 
(c) 	measuring signal from the fluorescent dye in said test and control samples; and 
(d) 	comparing the measurement made in step (c) between the test and control samples, wherein alteration of the signal from said fluorescent dye in the test sample compared to the control sample indicates the presence of the interaction between the ligand and the target protein.

    79.	The method of claim 78, wherein the system of claim 69 is within a cell,  a cell lysate, or a reaction mixture.

    80.	The method of claim 79, wherein the ligand is added exogenously to the cell, the cell lysate, or the reaction mixture.

    81.	The method of claim 78, wherein the fusion and/or complementary polypeptide are expressed within the cell, the cell lysate, or the reaction mixture. ----.

The following is an examiner’s statement of reasons for allowance:

 	Claims 69-71, 73, and 77-85 are directed to a system comprising:
(a) a fusion of a target protein and a peptide tag comprising 70% or greater sequence identity with VSGWRLFKKIS (SEQ ID NO: 5),
 (b) a complementary polypeptide comprising 70% or greater sequence identity with SEQ ID NO: 6, wherein the peptide tag and the complementary polypeptide are capable of forming a bioluminescent complex; and 
(c) a fluorescent dye that:
 	(1) binds nonspecifically to aggregated proteins and/or hydrophobic peptide segments, and 
(2) has an excitation spectrum that overlaps with the emission spectrum of the bioluminescent complex; as well as a method of use thereof.
Claimed system is free of prior art. Further, the prior art fails to suggest such specifically claimed system. Hence, said system is also non-obvious.
Since said system is both novel and non-obvious, a method of use thereof as specifically claimed, is also novel and non-obvious.
Claims 69-71, 73 and 78-85 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651